internal_revenue_service number release date index number --------------------- ---------------------------------- ------------------------------- -------------------------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-114586-13 date date legend taxpayer lp university state a state b project initial year year year year year date date date ------------------------------- ------------------------- -------------------------------------- ------------------------- ----------------------------------------- -------------- -------------- ------------------------------------------------------ -------------------------------------------- ------- ------- ------- ------- -------------------------- ------------------ ------------------ plr-114586-13 date a b c d e f g ------------------ ---- ----- -- -- ---- ---- ------ dear ---------------- this responds to a letter dated date submitted on behalf of taxpayer taxpayer requests a ruling that sales of its assets pursuant to a plan_of_liquidation under the below circumstances will not constitute prohibited_transactions within the meaning of sec_857 facts taxpayer is a state a corporation that has elected to be taxed as a real_estate_investment_trust reit under sec_856 beginning with its first taxable_year initial year and for each taxable_year thereafter through subsidiary entities that are generally taxed as disregarded entities for federal_income_tax purposes taxpayer primarily owns and leases residential real_estate to third parties lp a state b limited_partnership is a closed-end private equity fund that commenced operations on date lp owns in excess of a percent of all classes of the stock of taxpayer and all of its voting common_stock the remaining non-controlling interest of taxpayer is made up of preferred_stock owned by b persons in order to facilitate the winding down and dissolution of lp taxpayer intends to adopt a plan_of_liquidation pursuant to which it will dispose_of its remaining assets during year year and year and liquidate taxpayer makes the following additional representations that address its purposes with respect to the properties at issue taxpayer represents that it acquired the properties with the intent to own the properties for a long-term_holding_period and to derive its profits from capital appreciation and rental income from the properties the disposition of the properties is pursuant to a plan_of_liquidation no individual property plr-114586-13 to be disposed of has been owned for fewer than c years all the individual properties will have been operated as rental properties for at least years at the time of the proposed sale with the sole exception of a portion of project the weighted average holding_period of the properties based on current estimated fair_market_value was e months as of the close of year taxpayer will use one or more independent third party broker from which taxpayer will derive no income to dispose_of the properties project is a collaboration with university to develop a community that provides student housing a subsidiary of taxpayer entered a joint_venture in initial year to be the university’s development partner for phase one of project due to circumstances beyond taxpayer’s control a master ground lease for project was not signed until date over d years behind schedule the intent of the parties at that time was to operate project as rental property and derive profit from long-term holdings of the property project began receiving rental income on date when part of the first_phase was completed the last phase of project is scheduled to be complete on date the expenditures relating to the first_phase account for approximately f percent of the total cost of project accordingly by the end of year prior to the anticipated sale date of project taxpayer will have derived rental income for years from over half of the total investment in project taxpayer estimates that the ratio of development expenses to estimated fair_market_value during the two years immediately prior to the proposed sale of the properties at issue will be less than g percent law and analysis sec_857 imposes a percent tax on a reit’s net_income from prohibited_transactions sec_857 defines the term prohibited_transaction as the sale_or_other_disposition of property described in sec_1221 that is not foreclosure_property sec_1221 property in turn consists of property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_857 provides that losses attributable to prohibited_transactions are not taken into account in determining the amount of net_income_derived_from_prohibited_transactions sec_857 excludes certain_sales from the definition of a prohibited_transaction under sec_857 the term prohibited_transaction does not include the sale of property which is a real_estate asset as defined in sec_856 and which is described in sec_1221 if -- i the reit has held the property for not less than years ii the aggregate expenditures made by the reit or any partner of the reit during the 2-year period preceding the date of sale which are plr-114586-13 includible in the basis of the property do not exceed percent of the net selling_price of the property iii i during the taxable_year the reit does not make more than sales of property other than sales of foreclosure_property or sales to which sec_1033 applies or ii the aggregate adjusted bases as determined for purposes of computing earnings_and_profits of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the aggregate bases of all the assets of the reit as of the beginning of the taxable_year or iii the fair_market_value of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the fair_market_value of all the assets of the reit as of the beginning of the taxable_year iv in the case of property which consists of land or improvements not acquired through foreclosure or deed in lieu of foreclosure or lease termination the reit has held the property for not less than years for production of rental income and v if the requirement of clause iii i is not satisfied substantially_all of the marketing and development_expenditures with respect to the property were made through an independent_contractor as defined in sec_856 from whom the reit itself does not derive or receive any income the legislative_history underlying sec_857 which was added to the code by the tax reform act of indicates that the purpose of that section was to prevent a reit from retaining any profit from ordinary retailing activities such as sales to customers of condominium units or subdivided lots in a development project s rep no 84th cong 2d sess vol c b to determine whether a taxpayer holds property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the tax_court has held that several factors must be considered none of which is dispositive among those factors are the nature and purpose of the acquisition of the property and the duration of the ownership the extent and nature of the taxpayer’s efforts to sell the property the number extent continuity and substantiality of the sales the extent of subdividing developing and advertising to increase sales and the time and effort the taxpayer habitually devoted to the sales generally it is the purpose for which property is held at the time of the sale that is determinative although earlier events may be considered to decide the taxpayer’s purpose at the time of the sale see 89_tc_467 conclusion plr-114586-13 based on the facts presented and representations made we conclude that sales of taxpayer’s assets pursuant to a plan_of_liquidation under the above circumstances will not constitute prohibited_transactions within the meaning of sec_857 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code this ruling is directed only at the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely andrea m hoffenson assistant to the branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc sec_4 of revproc_2013_3 sets forth those areas in which rulings or determination letters will not ordinarily be issued by the service not ordinarily means that unique and compelling reasons must be demonstrated to justify the issuance of a ruling or determination_letter see revproc_2013_3 sec_2 section dollar_figure of revproc_2013_3 provides that one of the areas in which rulings or determination letters will not ordinarily be issued is any matter dealing with the question of whether property is held primarily_for_sale_to_customers in the ordinary course of a trade_or_business in this case taxpayer has demonstrated unique and compelling reasons to justify issuance of the ruling
